Case 2:18-cv-00656-RAJ-DEM Document 48 Filed 07/17/19 Page 1 of 4 PageID# 388



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division

Trans-Radial Solutions, LLC,                             Civil Action No. 2:18-cv-00656

                               Plaintiff,
       v.

Burlington Medical, LLC et al.,                              JURY TRIAL DEMANDED

                               Defendants.




                               ANSWER TO COUNTERCLAIM

       Trans-Radial Solutions, LLC, by counsel, for its answer to the Counterclaim filed by

Burlington Medical, LLC (D.E. 38), states as follows:

                                            General Denial

       To the extent that Burlington Medical, LLC’s Answer, Affirmative Defenses, and

Counterclaim state conclusions of law, no responsive pleading is required; if and to the extent that

any response is required, Trans-Radial denies any such allegation and further denies Burlington

Medical, LLC’s prayers for relief.


                                     Counterclaim Paragraphs

       1.      Admitted.

       2.      Admitted.

       3.      Paragraph three of the counterclaim states a legal conclusion to which no response

is required except that 35 U.S.C. § 293 is inapplicable to the present case and must be denied.

       4.      Trans-Radial admits that it filed the Complaint (D.E. 1), which speaks for itself;

otherwise the allegations in paragraph four of the counterclaim are denied.
Case 2:18-cv-00656-RAJ-DEM Document 48 Filed 07/17/19 Page 2 of 4 PageID# 389



       5.      Answering paragraph five of the counterclaim, the asserted ’346 Patent, having

been thoroughly examined and properly issued by the United States Patent and Trademark Office,

enjoys the presumption of validity under 35 U.S.C. § 282; otherwise, the allegations are denied.

       6.      To the extent any allegation in the counterclaim is not expressly admitted herein, it

is denied and Trans-Radial demands strict proof thereof.

                                        Affirmative Defenses

                                      First Affirmative Defense

       7.      The counterclaim fails to state a claim upon which relief can be granted and should

be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                                   Second Affirmative Defense

       8.      The counterclaim is barred by the illegal actions, fraud and/or unclean hands of

Burlington Medical, LLC.

                                      Third Affirmative Defense

       9.      The counterclaim is barred by the equitable doctrine of laches.

                                   Fourth Affirmative Defense

       10.     The counterclaim is barred by the equitable doctrine of estoppel.

                                      Fifth Affirmative Defense

       11.     The Counterclaim is barred by the applicable statute of limitations.

                                      Sixth Affirmative Defense

       12.     The Counterclaim is barred by acquiescence.

                                          Seventh Defense

       13.     Trans-Radial reserves any additional and further defenses as may be revealed by

information hereinafter discovered.




                                                 2
Case 2:18-cv-00656-RAJ-DEM Document 48 Filed 07/17/19 Page 3 of 4 PageID# 390



                                        JURY DEMAND

       Pursuant to Rule 38, Trans-Radial demands a trial by jury on all issues triable to a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Trans-Radial Solutions, LLC prays for judgment as follows:

       a)      That the Counterclaim be dismissed with prejudice and judgment entered for Trans-

Radial as pleaded in the Complaint;

       b)      That an order be issued awarding Trans-Radial its reasonable costs and attorneys’

fees for this action pursuant to 35 U.S.C. § 285 and as pleaded in the Complaint;

       c)      Granting such other and further relief as this Court may deem just and proper.


               Dated: July 17, 2019                  TRANS-RADIAL SOLUTIONS, LLC


                                                     By: /s/ W. Ryan Snow
                                                             Of Counsel

W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com

Bernard S. Klosowski, Jr. (admitted pro hac vice)
THRIVE IP® INTELLECTUAL PROPERTY LAW FIRM
200 N. Main Street, Suite 500
Greenville, SC 29601
Telephone: 864.516.7529
Facsimile: 866.747.2595
Ben.Klosowski@Thrive-IP.com

Counsel for Plaintiff




                                                3
Case 2:18-cv-00656-RAJ-DEM Document 48 Filed 07/17/19 Page 4 of 4 PageID# 391



                                CERTIFICATE OF SERVICE

        I hereby certify that on this 17th day of July 2019, I electronically filed the foregoing
document with the Clerk of the Court for the U.S. District Court, Eastern District of Virginia,
Norfolk Division, using the electronic case filing system of the court, which will send a “Notice
of Electronic Filing” to the attorneys of record who have consented in writing to accepting service
by electronic means.


                                                     ______/s/ W. Ryan Snow___________

W. Ryan Snow, VSB No. 47423
David C. Hartnett, VSB No. 80452
CRENSHAW, WARE & MARTIN, P.L.C.
150 W. Main Street, Suite 1500
Norfolk, Virginia 23510
Telephone: (757) 623-3000
Facsimile: (757) 623-5735
wrsnow@cwm-law.com
dhartnett@cwm-law.com

Counsel for Plaintiff




                                                4
